     Case 1:20-cv-00049-JLS-JJM Document 49 Filed 03/31/21 Page 1 of 5



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 1485 NIAGARA, LLC,

              Plaintiff,

       V.                                             2()-CV-49 (JLS)(JJM)

 NATIONAL PARK SERVICE, JOY
 BEASLEY, in her official capacity as
 Keeper of the National Register of                                    DISTRICT
 Historic Places, DEB HAALAND,i in
 her official capacity as Secretary of the
 U.S. Department of the Interior,

                                                                      loewenS
              Defendants.



                              DECISION AND ORDER


      Plaintiff 1485 Niagara, LLC commenced this action on January 14, 2020,

alleging violations of the Administrative Procedure Act related to Defendants'

failure to list Plaintiffs property on the National Register of Historic Places. See

Dkt. 1. Defendants answered the complaint on March 16, 2020, and filed the

administrative record on May 27, 2020. See Dkts. 8, 16, 17.

      Plaintiff moved for summary judgment on July 1, 2020. Dkts. 18, 21.

Defendants cross-moved for summary judgment, and filed a response to Plaintiffs

statement of undisputed facts, on August 20, 2020. See Dkts. 26, 27, 28, 29.

Plaintiff responded in further support of its motion for summary judgment, and in



^ Secretary Haaland is automatically substituted for Defendant David Bernhardt,
the former Secretary of the U.S. Department of the Interior. See Fed. R. Civ. P.
25(d).
     Case 1:20-cv-00049-JLS-JJM Document 49 Filed 03/31/21 Page 2 of 5



opposition to Defendants' cross-motion for summary judgment and statement of

undisputed facts, on September 18, 2020. See Dkts. 34, 35. Defendants filed a reply

in further support of their cross-motion for summary judgment on October 15, 2020.

Dkt. 41.


      Together with their motions for summary judgment, the parties moved with

respect to evidence submitted by Plaintiff. In particular, Defendants moved to

strike extra-record evidence submitted by Plaintiff in support of its motion for

summary judgment. Dkts. 24, 25. Plaintiff responded in opposition and cross-

moved to supplement the administrative record. Dkts. 30, 31. Defendants opposed

the cross-motion to supplement and further supported their motion to strike. See

Dkt. 38. And Plaintiff further supported its motion to supplement. Dkt. 39.

      On March 23, 2020, the Court referred this case to United States Magistrate

Judge Jeremiah J. McCarthy for all pretrial matters, excluding dispositive motions,

under 28 U.S.C. § 636(b)(1)(A). Dkt. 9. The Court added a dispositive referral,

under 28 U.S.C. §§ 636(b)(1)(B) and (C), on October 6, 2020. Dkt. 40.

      Judge McCarthy issued a Report, Recommendation and Order ("RR&O")on

December 15, 2020: (1) recommending that this Court grant Plaintiffs motion for

summary judgment, in part, to the extent of vacating the administrative decision

and remanding for further administrative proceedings:(2) recommending that this

Court deny Defendants' cross-motion for summary judgment;(3) granting

Defendants' motion to strike; and (4) denying Plaintiffs motion to supplement.
     Case 1:20-cv-00049-JLS-JJM Document 49 Filed 03/31/21 Page 3 of 5



except as to the portions of Dkt. 18-2 {*\\^\ 1-6) to which Defendants consented. See

Dkt. 42, at 5, 10.

      Plaintiff objected to the RR&O. Dkt. 43. First, Plaintiff argues that Judge

McCarthy erred in recommending that this Court remand the matter to the agency

for further administrative proceedings. See id. at 1. Second, Plaintiff argues that

Judge McCarthy erred in granting Defendants' motion to strike the affidavits

Plaintiff offered to support its motion for summary judgment. See id. Defendants

opposed Plaintiffs objections, but did not file their own objections to the RR&O. See

Dkt. 47. And Plaintiff replied in further support of its objections. Dkt. 48.

      Collectively, the referral orders authorized Judge McCarthy to "hear and

determine any pretrial matter before the court," and to "submit. . . proposed

findings of fact and recommendations for the disposition . . . of any [other] motion."

See 28 U.S.C. §§ 636(b)(1)(A), (B), (C); Dkts. 9, 40. The RR&O implicates both

referral orders because it recommends granting, in part. Plaintiffs dispositive

motion for summary judgment and denying Defendants' motion for summary

judgment, and grants Defendants' non-dispositive motion to strike and denies, in

part, Plaintiffs non-dispositive motion to supplement. See Dkt. 42. Neither party

disputes the characterization of these motions as such. See Dkts. 43, 47, 48. As

explained below, different standards of review apply to each portion of the RR&O.

      A district court may accept, reject, or modify the findings or recommendations

of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district

court must conduct a de nouo review of those portions of a magistrate judge's
     Case 1:20-cv-00049-JLS-JJM Document 49 Filed 03/31/21 Page 4 of 5



recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b)(3). And it must modify or set aside any part of a magistrate judge's order that

is clearly erroneous or is contrary to law. See Fed. R. Civ. P. 72(a). An order "is

clearly erroneous or contrary to law when it fails to apply or misapplies relevant

statutes, case law or rules of procedure." Tracy v. NVR, Inc., 791 F. Supp. 2d 340,

342 (W.D.N.Y. 2011)(internal quotations and citation omitted).

      This Court carefully reviewed the RR&O and the relevant record. Based on

its de nouo review of Plaintiffs motion for summary judgment, the Court accepts

and adopts Judge McCarthy's recommendation to grant Plaintiffs motion, in part.^

And based on its clear error review, the Court affirms Judge McCarthy's order

granting Defendants' motion to strike.

      For the reasons stated above and in the RR&O,the Court:

         • GRANTS Plaintiffs motion for summary judgment (Dkt. 18), in part,

             to the extent of vacating the administrative decision and remanding

             for further administrative proceedings;

         • DENIES Defendants' cross-motion for summary judgment (Dkt. 27);

             and




2 Neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72 requires a district
court to review the recommendation of a magistrate judge to which no objections are
raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985). Nevertheless, given the
close relationship between the parties' motions for summary judgment, the Court
also reviewed the RR&O's recommendation regarding Defendants' cross-motion for
summary judgment and accepts and adopts that recommendation, as well.
                                           4
     Case 1:20-cv-00049-JLS-JJM Document 49 Filed 03/31/21 Page 5 of 5



         • AFFIRMS Judge McCarthy's order granting Defendants' motion to

            strike (Dkt. 24), except as to the information contained in Dkt. 18-2

                1-6, which Defendants consent to supplementing the record with.

      The Clerk of Court shall close this case, and shall update the docket to reflect

the substitution of Deb Haaland for David Bernhardt as the Secretary for the U.S.

Department of the Interior.

SO ORDERED.



Dated:      March 31, 2021
            Buffalo, New York




                                          JOil^N L. SINATRA, JR('
                                          UfJITED STATES DISTRICT JUDGE
